            Case 1:21-cv-03004-RMP                   ECF No. 21            filed 09/21/21     PageID.973 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                                  U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                                Sep 21, 2021
                         FAUSTINO S.,
                                                                                                                 SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )        Civil Action No. 1:21-CV-3004-RMP
       COMMISSIONER OF SOCIAL SECURITY,                                )
                                                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.
’
              Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED AS MOOT.
              Judgment entered in favor of Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                           Rosanna Malouf Peterson                             on a stipulated motion for remand.




Date: 09/21/2021                                                              CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Mishani Jack-Gonzalez
                                                                                            (By) Deputy Clerk

                                                                               Mishani Jack-Gonzalez
